UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4143



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


AUDWIN L. DAVIS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CR-97-331)


Submitted:   September 6, 2001        Decided:   September 18, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James M. Nachman, NACHMAN & KAUFMAN, L.L.P., Richmond, Virginia,
for Appellant. Stephen Wiley Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Audwin L. Davis appeals the district court’s revocation of

supervised release imposed pursuant to a conviction for possession

of a firearm by a controlled substance abuser.             Davis’s attorney

has filed a brief in accordance with Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious issues for

appeal.     On Davis’s behalf, counsel contends that the district

court abused its discretion in finding Davis in violation of his

supervised release and in imposing a twelve-month period of active

incarceration.       Davis has filed a pro se supplemental brief also

claiming that the district court abused its discretion.

     We have reviewed the claims and find no abuse of discretion.

See United States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).

In addition, we have examined the entire record in this case in

accordance with the requirements of Anders and find no meritorious

issues for appeal.      We therefore affirm.

     This    court    requires   that   counsel   inform   his   client,   in

writing, of his right to petition the Supreme Court of the United

States for further review.       If the client requests that a petition

be filed, but counsel believes that such a petition would be friv-

olous, then counsel may move in this court for leave to withdraw

from representation.       Counsel’s motion must state that a copy

thereof was served on the client.           Finally, we dispense with oral

argument because the facts and legal contentions are adequately


                                        2
presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                3